Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 8, 9, 11-14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (Ternary-Blend Polymer Solar Cells Combining Fullerene and Nonfullerene Acceptors to Synergistically Boost the Photovoltaic Performance) and in view of Lee (A feasible random copolymer approach for high efficiency polymeric photovoltaic cells) in view of Kim (US 2016/0181536 A1).
Regarding claims 1, 13-14, and 16,  Lu discloses an organic solar cell comprising (see pg. 9560 and 9561): a first electrode (ZnO); a second electrode (Ag) disposed on the first electrode; and one or more organic material layers (PPBDTBT:ITIC:PC71BM) disposed between the first electrode and the second electrode and including a photoactive layer, wherein the photoactive layer includes an electron donor (PPBDTBT) and an electron acceptor (PPBDTBT:ITIC:PC71BM), and the electron acceptor is a dual electron acceptor including both a fullerene-based compound (PC71BM) and a non-fullerene-based compound (ITIC).
In addition, Lu discloses that a polythiophene electron donating polymer (PPBDTBT) can be used but does not disclose Chemical Formula 5 (as shown below).


    PNG
    media_image1.png
    297
    856
    media_image1.png
    Greyscale

l is a mole fraction, a real number of 0<l<1;
m is, as a mole fraction, a real number of 0<m<1;
l+m=1; and
n is, as a repletion number, an integer of 1 to 10,000,
	Lee discloses a BHJ organic photovoltaic cell which comprises an electron acceptor and an electron donor polymer which comprises a random polythiophene (see P2 below, Abstract) which yields a high efficiency solar cell (Abstract).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lu by replacing the polythiophene electron donor polymer of Lu with that as disclosed by Lee because Lee discloses that it has a high efficiency. 
However, modified Lu does not disclose the value of n. 

Lee discloses that the weight of the polymer can be modified to optimize the solubility and degree of aggregation (see pg. 11439, left hand column, second paragraph).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lu by modifying n to be within the claimed range because as disclosed by Kim doing so would allow for optimization of solubility, electrical and mechanical properties.
Notwithstanding, one of ordinary skill in the art would have been led to the recited number of repeating units/molecular weight through routine experimentation and optimization. Applicant has not disclosed that the number of repeating units/molecular weight are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Regarding claim 8, modified Lu discloses all of the claim limitations as set forth above.
In addition, Lu discloses that the fullerene-based compound and the non-fullerene-based compound have a mass ratio of 1.8:0.2 to 0.2:1.8 (Table 1).
Regarding claim 9, modified Lu discloses all of the claim limitations as set forth above.
In addition, Lu discloses that the fullerene-based compound and the non-fullerene-based compound have a mass ratio of 1.8:0.2 to 0.2:1.8 (Table 1).
Regarding claim 11, modified Lu discloses all of the claim limitations as set forth above.
In addition, Lu discloses the electron donor and the electron acceptor have a mass ratio of 1:1 to 1:4 (Table 1).
Regarding claim 12, modified Lu discloses all of the claim limitations as set forth above.
In addition, Lu discloses the electron donor and the electron acceptor form a bulk heterojunction (BHJ) (See pg. 9565, left hand column, experimental section).
 Regarding claim 18, modified Lu discloses all of the claim limitations as set forth above.
In addition, Lu discloses a substrate, a hole transport layer and/or an electron transport layer (Experimental section, Fabrication section).
Response to Arguments
Applicant argues that there is no motivation to combine Lu and Lee and there is no reasonable expectation of success.

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Applicant argues Kim discloses a different type of polymer, namely a donor-acceptor polymer, than Lu and Lee, who disclose a donor polymer and therefore one would not look to Kim to optimize the number of repeating units within the polymer of modified Lu.
Examiner notes that the copolymer of Kim can act as an electron donor when mixed with a fullerene despite having donor and acceptor monomer units, please see para [0197][0198] and claim 14. Furthermore, Kim discloses that the number of repeating units within a polymer effect solubility and electrical properties. Necessarily these same properties will be effected by the weight of the polymer in modified Lu, since Lee discloses that solubility is an optimizable property. Notwithstanding, one of ordinary skill in the art would have been led to the recited number of repeating units/molecular weight through routine experimentation and optimization. Applicant has not disclosed 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726